Sheewood, J.
The opinion of the St. Louis court of appeals, per Thompson, J., so thoroughly and ably considers the subject presented by this record, that we might well forbear doing more than to give that opinion our entire approval. Ve have thought best, however, to offer one or two additional suggestions which we deem nertinent.
I.
And first as to the objection that the statute is unconstitutional because violative of the provision of the constitution of the United States that “ The congress shall have power to regulate commerce with foreign nations and among the several states and with the Indian tribes.” To this objection, in addition to the reasons so well urged on this point by the court of appeals, may be mentioned this one: That it does not appear that congress has passed any law to regulate commerce in “ oleomargarine ” or “ suine ” between the states, and of consequence the act under discussion cannot be obnoxious to the charge of being in contravention of that provision of the constitution of the United States relied on by the defendant; even if the act, on which the indictment is bottomed, be regarded as one which has the effect of regulating commerce between the states. Such regulations by the states are valid in so far as concerns the constitutional provision we have quoted, except when conflicting with regulations on the same subject prescribed by congress. License Cases, 5 How. 504; Cooley Const. Lim., 581 et seq., and cases cited.
II.
Relative to the offer of defendant to prove that the *117article lie sold was wholesome as an article of food, the testimony, as adjudged by the trial court, was wholly irrelevant. The position of the defendant in substance is, that if the wholesomeness of the article as one of food, could be established, that thereby the constitutionality of the act which forbids its sale would be overthrown. This is clearly a non sequitur. Such a position, if pushed to its logical conclusion, would utterly overthrow the exercise of the police power by the State ; overthrow every law the wisdom of which could not bear the test of scrutiny. Proceeding on such a theory, a man arrested for killing game at an unlawful season, might appropriately offer to prove that the birds killed were injurious to the public or were destructive to crops. Or, made to submit to sanitary regulations, might claim that there was no disease on board his ship, and, therefore, the law which compelled him to remain at quarantine, was an arbitrary infringement of his constitutional rights.
We may make the broad concession that a state cannot, under the disguise of the police power, overthrow the rights which the constitution guarantees; but notwithstanding this, it cannot be gainsaid that the legislature may do many things in the legitimate exercise of that and other powers, which, however unwise or injudicious they may be, are not obnoxious to the objection of being beyond tbe scope of legislative authority. It would bé exceedingly difficult, if not impossible, to state, beforehand, what, in a number of cases, should be regarded as an assumption by the legislature of powers not warranted by the constitution. Each case, to a certain extent, must be determined by its own circumstances, the court, in every instance, regarding the act to be investigated as prima facie constitutional. “ The right of the judiciary to declare a statute void and to arrest its execution, is one which, in the opinion of all courts, is coupled with responsibilities so grave, that it is never to be exercised except in very clear cases ; one department of the government is bound to presume *118that another has acted rightly. The party who wishes us to pronounce a law unconstitutional takes upon himself the burden of proving beyond doubt that it is so.” Erie N. E. R. R. Co. v. Casey, 26 Pa. St. 287.
The central idea of the statute before us seems very manifest; it was, in our opinion, the prevention of facilities tor selling or manufacturing a spurious article of butter, resembling the genuine article so closely in its external appearance, as to render it easy to deceive purchasers into buying that which they would not buy but for the deception. The history of legislation on this subject, as well as the phraseology of the act itself, very strongly tend to confirm this view. If this was tüe purpose of the enactment now under discussion, we discover nothing in its provisions which enables us, m the light of the authorities, to say that the legislature, when passing the act, exceeded the power confided to that department of the government; and unless we can say this, we cannot hold the act as being anything less than valid.
For these reasons, as well as for those stated by the court of appeals, we affirm the judgment.
All concur, except Hough, C. J., who is of opinion that the judgment of the court of appeals should be reversed.